Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 14 August 1817
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					
					New York 14th. August 1817
				
				We propose leaving this place tomorrow my dear Madam and expect to arrive at Quincy either Sunday or Monday you must prepare to find us all much altered since we last saw you and I have lost all my good looks and all my flesh on the voyage in consequence of a bad miscarriage at Sea added to the usual inconveniences attending the passage I am however past recovering my health and strength and hope to be quite well when I meet you—Mr. A. is in good health though very much overcome by the heat and the boys are much the same though George’s constitution does not appear to be fixed and he is frequently indisposed—Mrs. de Wint came to see me and staid three or four days at New York she is looking charmingly and expects to visit you after her confinement—I congratulate you upon Susans marriage which I hope will be productive of much happiness to her and her family.Present me respectfully to the President and be assured of the respect and attachment of your daughter
				
					L C Adams
				
				
					My love to Louisa—
				
			